        Case 1:20-cr-00102-SPW Document 28 Filed 06/03/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 20-102-BLG-SPW


                         Plaintiff,
                                               PRELIMINARY ORDER OF
           vs.                                 FORFEITURE


 MARTIN SHANE WADDINGHAM,

                         Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of property in the above-captioned person, pursuant to 18 U.S.C. §

924(d), any firearms and ammunition involved in any knowing violation of said

offense;

      AND WHEREAS,on May 11, 2021, the defendant entered a plea of guilty

to count 1 ofthe indictment, which was accepted by this Court on May 11, 2021,

which charged him with possession with intent to distribute methamphetamine in

violation of 21 U.S.C.§ 841(a)(1);

      AND WHEREAS,the indictment contained a forfeiture allegation that

stated that as a result ofthe offense charged in the indictment, the defendant shall

forfeit the following property:

                                          1
Case 1:20-cr-00102-SPW Document 28 Filed 06/03/21 Page 2 of 3
Case 1:20-cr-00102-SPW Document 28 Filed 06/03/21 Page 3 of 3
